Exhibit 10.1

The following named executive officers have executed this Separation Agreement,
a form of which follows, with Carmike Cinemas, Inc. as of the dates indicated
below:

 

Name

  

Date

Richard B. Hare    May 21, 2007 Lee Champion    May 21, 2007 Gary F. Krannacker
   May 21, 2007 Larry Collins    May 21, 2007

SEPARATION AGREEMENT

This Separation Agreement, or “Agreement”, is entered into by and between
Carmike Cinemas, Inc., a Delaware corporation, and [NAME], or “Executive”.

WHEREAS, Executive currently is employed by Carmike as Carmike’s [TITLE]; and

WHEREAS, Carmike and Executive desire to set forth the terms and conditions
which will be applicable if Carmike terminates Executive’s employment without
Cause before the beginning or after the end of his or her Protection Period; and

WHEREAS, Carmike and Executive desire to set forth the terms and conditions
which will be applicable if Carmike terminates Executive’s employment without
Cause or Executive resigns for Good Reason during his or her Protection Period;

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Carmike and Executive hereby agree
as follows:

§ 1.

Definitions

1.1 Board. The term “Board” for purposes of this Agreement shall mean the Board
of Directors of Carmike.

1.2 Base Salary. The term “Base Salary” for purposes of this Agreement shall
mean Executive’s base salary as in effect on the day before his or her
employment terminates or, if higher, his or her highest base salary which was in
effect on any date in the one (1) year period ending on the date Executive’s
employment terminates.



--------------------------------------------------------------------------------

1.3 Carmike. The term “Carmike” for purposes of this Agreement shall mean
Carmike Cinemas, Inc. and any successor to Carmike.

1.4 Cause. The term “Cause” for purposes of this Agreement:

(a) shall before the beginning or after the end of Executive’s Protection period
mean:

(1) Executive is convicted of, pleads guilty to, or confesses or otherwise
admits to any felony or any act of fraud, misappropriation or embezzlement or
Executive otherwise engages in a fraudulent act or course of conduct;

(2) There is any act or omission by Executive involving malfeasance or
negligence in the performance of Executive’s duties and responsibilities for
Carmike, or the exercise of Executive’s powers as an executive of Carmike, where
such act or omission is reasonably likely to materially and adversely affect
Carmike’s business;

(3)(A) Executive breaches any of the provisions of § 3 or (B) Executive violates
any provision of any code of conduct adopted by Carmike which applies to
Executive and any other Carmike employee if the consequence to such violation
for any employee subject to such code of conduct ordinarily would be a
termination of his or her employment by Carmike; and

(4) any determination that “Cause” exists under this § 1.4(a) shall be made in
good faith by the affirmative vote of at least a majority of the members of the
Board then in office at a meeting called and held for purposes of making such
determination.

(b) shall during Executive’s Protection Period mean:

(1) Executive is convicted of, pleads guilty to, or confesses or otherwise
admits to any felony or any act of fraud, misappropriation or embezzlement or
Executive otherwise engages in a fraudulent act or course of conduct which has a
material and adverse effect on Carmike;

(2) There is any act or omission by Executive involving malfeasance or gross
negligence in the performance of Executive’s duties and responsibilities for
Carmike, or the exercise of Executive’s powers as an executive of Carmike, where
such act or omission actually has a material and adverse effect on Carmike’s
business;

 

-2-



--------------------------------------------------------------------------------

(3) (A) Executive breaches any of the provisions of § 3 and such breach has a
material and adverse effect on Carmike or (B) Executive violates any provision
of any code of conduct adopted by Carmike which applies to Executive and any
other Carmike employee if the consequence to such violation for any employee
subject to such code of conduct clearly would have been a termination of his or
her employment by Carmike; provided, however,

(4) No such act or omission or event shall be treated as “Cause” under this
Agreement unless (A) Executive has been provided a detailed, written statement
of the basis for Carmike’s belief such act or omission or event constitutes
“Cause” and an opportunity to meet with the Board (together with Executive’s
counsel if Executive chooses to have Executive’s counsel present at such
meeting) after Executive has had a reasonable period in which to review such
statement and, if the allegation is under § 1.4(b)(2) or § 1.4(b)(3), has had at
least a thirty (30) day period to take corrective action and (B) the Board after
such meeting (if Executive meets with the Board) and after the end of such
thirty (30) day correction period (if applicable) determines reasonably and in
good faith and by the affirmative vote of at least two thirds of the members of
the Board then in office at a meeting called and held for such purpose that
“Cause” does exist under this Agreement.

1.5 Change in Control. The term “Change in Control” for purposes of this
Agreement shall mean:

(a) a “change in control” of Carmike of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A for a proxy statement filed
under Section 14(a) of the Exchange Act as in effect on the date of this
Agreement;

(b) a “person” (as that term is used in Section 14(d)(2) of the Exchange Act)
who becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act) directly or indirectly of securities representing 45% or more of the
combined voting power for election of directors of the then outstanding
securities of Carmike;

(c) the individuals who at the beginning of any period of two consecutive years
or less (starting on or after the date of this Agreement) constitute Carmike’s
Board cease for any reason during such period to constitute at least a majority
of Carmike’s Board, unless the election or nomination for election of each new
member of the Board was approved in advance by vote of at least two-thirds of
the members of such Board then still in office who were members of such Board at
the beginning of such period;

 

-3-



--------------------------------------------------------------------------------

(d) the shareholders of Carmike approve any reorganization, merger,
consolidation or share exchange as a result of which the common stock of Carmike
shall be changed, converted or exchanged into or for securities of another
organization or any dissolution or liquidation of Carmike or any sale or the
disposition of 50% or more of the assets or business of Carmike; or

(e) the shareholders of Carmike approve any reorganization, merger,
consolidation or share exchange with another corporation unless (i) the persons
who were the beneficial owners of the outstanding shares of the common stock of
Carmike immediately before the consummation of such transaction beneficially own
more than 60% of the outstanding shares of the common stock of the successor or
survivor corporation in such transaction immediately following the consummation
of such transaction and (ii) the number of shares of the common stock of such
successor or survivor corporation beneficially owned by the persons described in
§ 1.5(e)(i) immediately following the consummation of such transaction is
beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned shares of Carmike common stock
immediately before the consummation of such transaction, provided (iii) the
percentage described in § 1.5(e)(i) of the beneficially owned shares of the
successor or survivor corporation and the number described in § 1.5 (e)(ii) of
the beneficially owned shares of the successor or survivor corporation shall be
determined exclusively by reference to the shares of the successor or survivor
corporation which result from the beneficial ownership of shares of common stock
of Carmike by the persons described in § 1.5(e)(i) immediately before the
consummation of such transaction.

1.6 Code. The term “Code” for purposes of this Agreement shall mean the Internal
Revenue Code of 1986, as amended.

1.7 Confidential or Proprietary Information. The term “Confidential or
Proprietary Information” for purposes of this Agreement shall mean any secret,
confidential, or proprietary information of Carmike (not otherwise included in
the definition of Trade Secret in § 1.14 of this Agreement) that has not become
generally available to the public by the act of one who has the right to
disclose such information without violating any right of Carmike.

1.8 Disability. The term “Disability” for purposes of this Agreement means that
Executive is unable as a result of a mental or physical condition or illness to
perform the essential functions of Executive’s job at Carmike even with
reasonable accommodation for any consecutive 180-day period, all as reasonably
determined by the Board.

1.9 Effective Date. The term “Effective Date” for purposes of this Agreement
shall mean the earlier of (1) the date which includes the “closing” of the
transaction which makes a Change in Control effective if the Change in Control
is made effective through a transaction which has a “closing” or (2) the date a
Change in Control is first reportable in accordance with applicable law as
effective to the Securities and Exchange Commission if the Change in Control is
made effective other than through a transaction which has a “closing”.

 

-4-



--------------------------------------------------------------------------------

1.10 Exchange Act. The term “Exchange Act” for purposes of this Agreement shall
mean the Securities Exchange Act of 1934, as amended.

1.11 Good Reason. The term “Good Reason” for purposes of this Agreement shall
mean:

(a) there is a reduction during Executive’s Protection Period in Executive’s
base salary from Carmike or there is a reduction during Executive’s Protection
Period in Executive’s combined opportunity to receive any incentive compensation
and bonuses from Carmike without Executive’s express written consent;

(b) there is a reduction during Executive’s Protection Period in the scope,
importance or prestige of Executive’s duties, responsibilities or authority at
Carmike (other than as a result of a mere change in Executive’s title if such
change in title is consistent with the organizational structure of Carmike
following a Change in Control) without Executive’s express written consent;

(c) Carmike at any time during Executive’s Protection Period (without
Executive’s express written consent) transfers Executive’s primary work site
from Executive’s primary work site at the beginning of his or her Protection
Period to a new primary work site which is more than ten (10) miles from
Executive’s then current primary work site or, if Executive consents in writing
to such a transfer under this Agreement, from the primary work site which was
the subject of such consent, to a new primary work site which is more than
thirty-five (35) miles from Executive’s then current primary work site unless
such new primary work site is closer to Executive’s primary residence than
Executive’s then current primary work site; or

(d) Carmike fails (without Executive’s express written consent) during
Executive’s Protection Period to continue to provide to Executive health and
welfare benefits, deferred compensation benefits, executive perquisites and
stock option and restricted stock grants that are in the aggregate comparable in
value to those provided to Executive immediately prior to the beginning of his
or her Protection Period; where

(e) Any determination required under this § 1.11 shall be made on a reasonable,
good faith basis by Executive after giving the Chief Executive Officer of
Carmike a reasonable opportunity to address and cure the basis for Executive’s
belief that he or she has “Good Reason” under this § 1.11.

 

-5-



--------------------------------------------------------------------------------

1.12 Protection Period. The term “Protection Period” for purposes of this
Agreement shall mean the period which begins on the date there is a Change in
Control and ends on the earlier of (a) the second anniversary of the Effective
Date for such Change in Control or (b) the later of (1) the date Carmike makes a
formal, public announcement to Carmike’s shareholders to the effect that the
Change in Control will not become effective or (2) the date all action legally
required to assure that there would be no Effective Date with respect to such
Change in Control has been taken.

1.13 Restricted Period. The term “Restricted Period” for purposes of this
Agreement shall mean the period which starts on the date Executive’s employment
by Carmike terminates under circumstances which create an obligation for Carmike
under § 2 of this Agreement and which ends (a) on the second anniversary of such
termination date or (b) on the first date following such a termination on which
Carmike breaches any obligation to Executive under § 2 of this Agreement,
whichever period is shorter.

1.14 Trade Secret. The term “Trade Secret” for purposes of this Agreement shall
mean information, including, but not limited to, technical or nontechnical data,
a formula, a pattern, a compilation, a program, a device, a method, a technique,
a drawing, a process, financial data, financial plans, product plans, or a list
of actual or potential customers or suppliers that:

(a) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and

(b) is the subject of reasonable efforts by Carmike to maintain its secrecy.

§ 2.

Compensation and Benefits

2.1 Separation Benefit.

(a) If Carmike at any time terminates Executive’s employment without Cause or if
Executive resigns during his or her Protection Period for Good Reason, then

(b) Carmike shall pay Executive two (2.0) times Executive’s Base Salary in equal
monthly installments (subject to applicable tax withholdings) over the
twenty-four (24) consecutive month period which starts on the date Executive’s
employment terminates;

(c)(1) Each outstanding stock option granted to Executive by Carmike shall
(notwithstanding the terms under which such option was granted) become fully
vested and exercisable on the date Executive’s employment so terminates and
shall (notwithstanding the terms under which such option was granted) remain
exercisable for ninety (90) days, or if less, for the remaining term

 

-6-



--------------------------------------------------------------------------------

of each such option (as determined as if there had been no such termination of
Executive’s employment), subject to the same terms and conditions as if
Executive had remained employed by Carmike for such term or such period (other
than any term or condition which gives Carmike the right to cancel any such
option) and (2) any restrictions on any outstanding restricted stock grants to
Executive by Carmike immediately shall (notwithstanding the terms under which
such grant was made) expire and Executive’s right to such stock shall be
non-forfeitable;

(d) Carmike shall continue for the period described in § 2.1(b) to provide to
Executive the same health, dental and vision care coverage and life insurance
coverage as Executive was provided under Carmike’s employee benefit plans,
policies and practices on the day before Executive’s employment terminated or,
at Executive’s election, on any date in the one (1) year period which ends on
the date of such termination of employment; provided (1) if Carmike cannot
provide such coverage under Carmike’s employee benefit plans, policies or
programs, Carmike either shall provide such coverage and benefits to Executive
outside such plans, policies and programs at no additional expense or tax
liability to Executive or shall reimburse Executive for Executive’s cost to
purchase such coverage and benefits and for any tax liability for such
reimbursements and (2) Executive at the end of the period described in § 2.1(b)
shall have the right to elect healthcare continuation coverage under § 4980B of
the Code and the corresponding provisions of the Employee Retirement Income
Security Act of 1974, as amended, as if his or her employment had terminated at
the end of such period; provided, however,

(e) If Executive is a “specified employee” for purposes of § 409A of the Code
(as “specified employee” is defined in Treas. Regs. § 1.409A-1(i)), then each
payment to which Executive is entitled under this § 2.1 shall be delayed until
the date which is six (6) months and one (1) day after the date Executive has a
“separation from service” (as “separation from service” is defined in Treas.
Regs. § 1.409A-1(h)).

2.2 No Increase in Other Benefits. If Executive’s employment terminates under
the circumstances described in § 2.1(a), Executive expressly waives Executive’s
right, if any, to have any payment made under § 2.1 taken into account to
increase the benefits otherwise payable to, or on behalf of, Executive under any
employee benefit plan, policy or program, whether qualified or nonqualified,
maintained by Carmike.

2.3 Termination in Anticipation of a Change in Control. Executive shall be
treated under § 2.1 as if Executive had resigned for Good Reason during
Executive’s Protection Period if

(1) Executive resigns for what would have been Good Reason if his or her
resignation had been tendered during his or her Protection Period,

 

-7-



--------------------------------------------------------------------------------

(2) such resignation is effective at any time in the sixty (60) day period which
ends on the date of a Change in Control, and

(3) there is an Effective Date for such Change in Control.

2.4 Death or Disability. Executive agrees that Carmike will have no obligation
to Executive under this § 2 if Executive’s employment terminates exclusively as
a result of Executive’s death or a Disability.

§ 3.

Restrictive Covenants

3.1 No Solicitation of Suppliers or Vendors

Executive will not, during the Restricted Period, for purposes of competing with
Carmike, solicit or seek to solicit on Executive’s own behalf or on behalf of
any other person, firm, or corporation which engages, directly or indirectly, in
providing goods or services to Carmike, including movies, popcorn and other
concession stand products, and the equipment to show movies and prepare popcorn
and other concession stand products, and with whom Executive had a personal
business interaction, at any time during the two (2) years immediately prior to
the termination of Executive’s employment by Carmike.

3.2 Antipirating of Employees

Executive will not during the Restricted Period employ or seek to employ on
Executive’s own behalf or on behalf of any other person, firm or corporation
that engages, directly or indirectly, in exhibiting motion pictures, any person
who was employed by Carmike in an executive, managerial, or supervisory capacity
during the term of Executive’s employment by Carmike, with whom Executive had
business dealings during the two (2) year period which ends on the date
Executive’s employment by Carmike terminates (whether or not such employee would
commit a breach of contract), and who has not ceased to be employed by Carmike
for a period of at least one (1) year.

3.3 Trade Secrets and Confidential or Proprietary Information

Executive hereby agrees that Executive will hold in a fiduciary capacity for the
benefit of Carmike, and will not directly or indirectly use or disclose, any
Trade Secret that Executive may have acquired during the term of Executive’s
employment by Carmike for so long as such information remains a Trade Secret
even if such information remains a Trade Secret after the expiration of the
Restricted Period.

 

-8-



--------------------------------------------------------------------------------

Executive in addition agrees that Executive during the Restricted Period will
hold in a fiduciary capacity for the benefit of Carmike, and will not directly
or indirectly use or disclose, any Confidential or Proprietary Information that
Executive may have acquired (whether or not developed or compiled by Executive
and whether or not Executive was authorized to have access to such information)
during the term of, in the course of, or as a result of Executive’s employment
by Carmike.

3.4 Reasonable and Necessary Restrictions

Executive acknowledges that the restrictions, prohibitions and other provisions
set forth in this Agreement, including without limitation the Restricted Period,
are reasonable, fair and equitable in scope, terms and duration; are necessary
to protect the legitimate business interests of Carmike; and are a material
inducement to Carmike to enter into this Agreement. Executive covenants that
Executive will not challenge the enforceability of this Agreement nor will
Executive raise any equitable defense to its enforcement.

3.5 Specific Performance

Executive acknowledges that the obligations undertaken by him or her pursuant to
this Agreement are unique and that Carmike likely will have no adequate remedy
at law if Executive shall fail to perform any of Executive’s obligations under
this Agreement, and Executive therefore confirms that Carmike’s right to
specific performance of the terms of this Agreement is essential to protect the
rights and interests of Carmike. Accordingly, in addition to any other remedies
that Carmike may have at law or in equity, Carmike will have the right to have
all obligations, covenants, agreements and other provisions of this Agreement
specifically performed by Executive, and Carmike will have the right to obtain
preliminary and permanent injunctive relief to secure specific performance and
to prevent a breach or contemplated breach of this Agreement by Executive, and
Executive submits to the jurisdiction of the courts of the State of Georgia for
this purpose.

§ 4.

Miscellaneous Provisions

4.1 Assignment. This Agreement is for the personal services of Executive, and
the rights and obligations of Executive under this Agreement are not assignable
in whole or in part by Executive without the prior written consent of Carmike.
This Agreement is assignable in whole or in part to any parent, subsidiaries, or
affiliates of Carmike, but only if such person or entity is financially capable
of fulfilling the obligations of Carmike under this Agreement, and Carmike as
part of any Change in Control which is made effective through a transaction for
which there is a “closing” shall assign Carmike’s obligations under this
Agreement to Carmike’s successor and such successor shall expressly agree to
such assignment or Carmike on or before the Effective Date for such Change in
Control shall (without any further action on the part of Executive) begin making
the payments described in § 2.1(b) (in addition to and not in lieu of any other
payments due Executive) and take the action called for in § 2.1(c) of

 

-9-



--------------------------------------------------------------------------------

this Agreement as if Executive had been terminated without Cause on the
Effective Date for such Change in Control without regard to whether Executive’s
employment actually has terminated.

4.2 Disputes.

(a) Governing Law and Courts. This Agreement will be governed by and construed
under the laws of the State of Georgia (without reference to the choice of law
principles under the laws of the State of Georgia). Executive consents to
jurisdiction and venue in the state and federal courts in the State of Georgia
which sit in Columbus, Georgia for any action arising from a dispute under this
Agreement, and for any such action brought in such a court, expressly waives any
defense Executive might otherwise have based on lack of personal jurisdiction or
improper venue, or that the action has been brought in an inconvenient forum.

(b) Arbitration. Carmike shall have the right to obtain an injunction or other
equitable relief arising out of Executive’s breach of the provisions of § 3 of
this Agreement. However, any other controversy or claim arising out of or
relating to this Agreement or any alleged breach of this Agreement shall be
settled by binding arbitration in Columbus, Georgia in accordance with the rules
of the American Arbitration Association then applicable to employment-related
disputes and any judgment upon any award, which may include an award of damages,
may be entered in the highest state or federal court having jurisdiction over
such award. In the event of the termination of Executive’s employment, his or
her sole remedy shall be arbitration under this § 4.2(b) and any award of
damages shall be limited to recovery of lost compensation and benefits provided
for in this Agreement. No punitive damages may be awarded to Executive. Carmike
shall be responsible for paying all reasonable fees of the arbitrator.

4.3 Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

4.4 Headings; References. The headings and captions used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. Any reference to a section (§) shall be to a
section (§) of this Agreement unless there is an express reference to a section
(§) of the Code or the Exchange Act, in which event the reference shall be to
the Code or to the Exchange Act, whichever is applicable.

4.5 Attorneys Fees. If any action at law or in equity is necessary for Executive
to enforce or interpret the terms of this Agreement with respect to claims
related to his or her Protection Period, Carmike shall pay Executive’s
reasonable attorneys’ fees and other reasonable expenses incurred with respect
to such action, and such fees and expenses shall be paid on the date which is
six (6) months and one (1) day after the

 

-10-



--------------------------------------------------------------------------------

date Executive has a “separation from service” (as “separation from service” is
defined in Treas. Regs. § 1.409A-1(h)). To the extent that attorneys’ fees or
expenses are incurred with respect to claims related to Executive’s Protection
Period after such payment date, Carmike shall pay such additional fees and
expenses on the first business day of each month following the date which is six
(6) months and one (1) day after the date Executive has a separation from
service. If any other action is taken with respect to this Agreement, Carmike
shall bear its own attorneys’ fees and expenses and Executive shall bear
Executive’s own attorneys’ fees and expenses.

4.6 Amendments and Waivers. Except as otherwise specified in this Agreement,
this Agreement may be amended, and the observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of Carmike and
Executive.

4.7 Severability. Any provision of this Agreement held to be unenforceable under
applicable law will be enforced to the maximum extent possible, and the balance
of this Agreement will remain in full force and effect.

4.8 Entire Agreement. This Agreement constitutes the entire understanding and
agreement of Carmike and Executive with respect to the transactions contemplated
in this Agreement, and this Agreement supersedes all prior understandings and
agreements between Carmike and Executive with respect to such transactions.

4.9 Notices. Any notice required under this Agreement to be given by either
Carmike or Executive will be in writing and will be deemed effectively given
upon personal delivery to the party to be notified or five (5) days after
deposit with the United States post office by registered or certified mail,
postage prepaid, to the other party at the address set forth below or to such
other address as either party may from time to time designate by ten (10) days
advance written notice pursuant to this § 4.9. Any such written notice shall be
directed as follows:

 

If to Carmike: Carmike Cinemas, Inc. 1301 First Avenue Columbus, Georgia 331901
Attention: General Counsel If to Executive:

To Executive at his or her most

recent address provided by Executive to Carmike

4.10 Binding Effect. This Agreement shall be for the benefit of, and shall be
binding upon, Carmike and Executive and their respective heirs, personal
representatives, legal representatives, successors and assigns, subject,
however, to the provisions in § 4.1 of this Agreement.

 

-11-



--------------------------------------------------------------------------------

4.11 Not an Employment Contract. This Agreement is not an employment contract
and shall not give Executive the right to continue in employment by Carmike for
any period of time or from time to time. Moreover, this Agreement shall not
adversely affect the right of Carmike to terminate Executive’s employment with
or without cause at any time.

4.12 Term.

(a) General Rule. Subject to § 4.12(b), the initial term of this Agreement shall
be a three (3) year term which starts on the date of this Agreement, and this
initial term automatically shall be extended for one additional year on the
second anniversary of the date of this Agreement and for one additional year on
each anniversary date thereafter unless Carmike on or before any such
anniversary date advises Executive that there will be no such extension on such
anniversary date.

(b) Special Rule. If Executive has a right to any compensation or benefits under
§ 2 before the term of this Agreement expires under § 4.12(a), the term of this
Agreement shall continue until Executive agrees that all of Carmike’s
obligations to Executive under this Agreement have been satisfied in full or a
court of competent jurisdiction makes a final determination that Carmike has no
further obligations to Executive under this Agreement, whichever comes first.

(Signatures on next page)

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Carmike and Executive have executed this Agreement effective
as of this      day of                     , 2007.

 

 

CARMIKE CINEMAS, INC.

 

By:

 

 

 

EXECUTIVE

 

 

 

-13-